Citation Nr: 0104278	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  96-47 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for left ear hearing 
loss on both a direct basis and as secondary to a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kathy Jackson


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
September 1945.

In December 1995 and June 1996 rating decisions, the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Albuquerque, New Mexico, and Waco, Texas, found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a psychiatric disorder and for left 
ear hearing loss, on both a direct basis and as secondary to 
a psychiatric disorder.  The veteran appealed the RO's 
decisions to the Board. 

In July 1998, the Board denied the veteran's claims.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court).  In June 1999, VA filed a Motion for Remand and to 
Stay Further Proceedings.  An Order of the Court dated in 
August 1999 granted the motion.  The Montgomery, Alabama, RO 
currently has jurisdiction over the veteran's claims.

The veteran has also claimed entitlement to service 
connection for hookworm infestation and residuals of mustard 
gas exposure.  See Memorandum/Brief, dated August 30, 2000.  
These claims have not yet been adjudicated and are referred 
to the RO for appropriate action.


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
Relevant evidence, consisting of VA treatment records dated 
from 1980 to 2000, copies of service medical records, and 
excerpts from medical texts, was associated with the claims 
folder subsequent to the issuance of the October 1996 
statement of the case.  The Board wrote to the veteran's 
representative in November 2000 and asked that the veteran 
inform the Board in writing whether or not he wished to waive 
RO consideration of this evidence.  However, no 
correspondence has been received from the veteran or his 
representative since that time indicating that he wishes to 
do so.  Accordingly, a remand is warranted for the issuance 
of a supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2000).

Concerning the hearing loss claim, the RO stated that it was 
denying the claim for service connection for left ear hearing 
loss on both a direct and secondary basis in December 1995 
and June 1996 on the grounds that no new and material 
evidence had been submitted to reopen the claim.  It does not 
appear that the veteran had ever previously claimed 
entitlement to service connection for left ear hearing loss.  
The RO had previously coded left ear hearing loss as a non-
service connected disability in connection with a pension 
claim adjudicated in April 1991.  However, while the veteran 
was notified of the award of pension, there is no indication 
that he was provided a copy of the rating decision or that he 
was aware that the RO had determined his left ear hearing 
loss to be non-service connected.  Accordingly, the Board has 
recharacterized this issue on appeal.  

It is also noteworthy that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A) (VCAA) was enacted, imposing on VA various 
development and notice duties in the processing of claims.  
Here, the veteran reported that he underwent audiological 
evaluation in February 1995 at the Albuquerque, New Mexico, 
VA Medical Center (VAMC).  The RO obtained the veteran's 
treatment records from this facility, but a copy of the 
audiological evaluation was not included.  A remand to obtain 
these records is warranted.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED for the following: 

1.  Make arrangements to obtain a copy of 
the veteran's February 1995 audiological 
evaluation from the Albuquerque, New 
Mexico, VAMC.  If the facility does not 
have this record, or the record has been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be made.

2.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained since the 
issuance of the October 1996 statement of 
the case.  Readjudication of the new and 
material evidence claim concerning service 
connection for a psychiatric disorder must 
comport with Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), regarding whether the 
evidence submitted is new and material so 
as to allow reopening of the previously 
denied claim according the specific 
criteria set forth under 38 C.F.R. 
§ 3.156(a).
		
4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


